RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 17a0021p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 D.O.; A.O.; R.O.,                                         ┐
                                  Plaintiffs-Appellants,   │
                                                           │
                                                           >     No. 16-5461
        v.                                                 │
                                                           │
                                                           │
 VICKIE YATES BROWN GLISSON, in her official               │
 capacity as Secretary for the Cabinet for Health and      │
 Family Services,                                          │
                                    Defendant-Appellee.    ┘

                          Appeal from the United States District Court for
                           the Eastern District of Kentucky at Lexington.
                     No. 5:15-cv-00048—Danny C. Reeves, District Judge.

                                  Argued: November 29, 2016

                              Decided and Filed: January 27, 2017

                      Before: DAUGHTREY, CLAY, and COOK, Circuit Judges.

                                       _________________

                                           COUNSEL

ARGUED: Richard F. Dawahare, MCCLELLAND & ASSOCIATES, PLLC, Lexington,
Kentucky, for Appellants. David Brent Irvin, CABINET FOR HEALTH AND FAMILY
SERVICES, Frankfort, Kentucky, for Appellee. ON BRIEF: Richard F. Dawahare,
MCCLELLAND & ASSOCIATES, PLLC, Lexington, Kentucky, for Appellants. David Brent
Irvin, CABINET FOR HEALTH AND FAMILY SERVICES, Frankfort, Kentucky, for
Appellee.
 No. 16-5461                           D.O., et al. v. Glisson                            Page 2


                                       _________________

                                             OPINION
                                       _________________

       COOK, Circuit Judge. The federal Child Welfare Act (“the Act”) specifies that “[e]ach
State with a plan approved under this part shall make foster care maintenance payments on
behalf of each child who has been removed from the home of a relative . . . into foster care.”
42 U.S.C. § 672(a). This appeal asks whether the Act creates a private right to foster-care
maintenance payments enforceable by a foster parent under 42 U.S.C. § 1983. We find that it
does, and therefore reverse the district court’s contrary decision.

                                                  I.

       In 2012, Kentucky’s Health and Family Services commenced a Dependency, Neglect,
and Abuse proceeding against the mother of two young boys.             The mother stipulated to
neglecting her children, and Kentucky placed both boys in foster care. Plaintiff R.O., the
mother’s aunt, sought custody of the children. The state “conducted a standard home evaluation
and criminal background check on R.O. and eventually both children were placed in her home by
Court Order.” In September 2014, the family court closed the action and granted joint custody to
both the mother and the aunt, though the boys remained living with the aunt.

       R.O. filed a motion with the family court seeking foster care maintenance payments. The
court declined to rule on the issue, however, “indicating that permanency had been achieved.”
R.O. then sued the Secretary for Kentucky’s Cabinet for Health and Family Services (“the
Cabinet” or “Kentucky”) in state court, arguing that the federal Child Welfare Act required the
state to provide maintenance payments, and that the failure to make payments violated the
Constitution’s Equal Protection and Due Process Clauses. The Cabinet removed the case to
federal court and filed a motion to dismiss, or in the alternative, a motion for summary judgment.
The district court granted the Cabinet’s motion, reasoning that the Child Welfare Act provides no
privately enforceable rights, that the family lacked a property interest in the payments, and that
Kentucky’s scheme rationally distinguished between relative and non-relative foster care
providers. The family appealed.
 No. 16-5461                             D.O., et al. v. Glisson                              Page 3


                                                   II.

          The court “review[s] a grant of summary judgment de novo, construing the evidence and
drawing all reasonable inferences in favor of the nonmoving party.” Hirsch v. CSX Transp., Inc.,
656 F.3d 359, 362 (6th Cir. 2011) (citing Martin v. Cincinnati Gas & Elec. Co., 561 F.3d 439,
443 (6th Cir. 2009)). “Summary judgment is appropriate where the movant demonstrates that
there is ‘no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.’” Rocheleau v. Elder Living Constr., LLC, 814 F.3d 398, 400 (6th Cir. 2016)
(quoting Fed. R. Civ. P. 56(a)).

                                                   III.

          In 1980, Congress passed the Child Welfare Act, also known as Title IV-E of the Social
Security Act. This federal-state grant program facilitates state-run foster care and adoption
assistance for children removed from low-income homes. See 42 U.S.C. § 670. Congress passed
the Act under its Spending Clause power, U.S. Const. art. I, § 8, and like other federal-state
cooperative programs, states are given the choice of complying with the Act’s conditions or
forgoing federal funding.

          Three sections of the Act are relevant here. First, to be eligible for federal funds, a state
must submit a plan to the Secretary of Health and Human Services that satisfies thirty-five
specific criteria. 42 U.S.C. § 671(a). If a state’s plan fails to “substantial[ly] conform[]” to the
Act’s requirements, id. § 1320a-2a, the Secretary, after giving the state an opportunity to
implement a corrective action plan, must withhold federal money, id. § 1320a-2a(b)(3)(A),
(4)(A).

          Second, the plan must “provide[] for foster care maintenance payments in accordance
with section 672.” Id. § 671(a)(1). Under § 672, “[e]ach State with a plan approved under this
part shall make foster care maintenance payments on behalf of each child who has been removed
from the home of a relative . . . into foster care.” Id. § 672(a)(1). Foster care maintenance
payments cover the cost of, among other things, the child’s food, clothing, and shelter. Id.
§ 675(4)(A).
 No. 16-5461                          D.O., et al. v. Glisson                             Page 4


       Third, after the state remits maintenance payments to the foster family, it may seek partial
reimbursement from the federal government. Section 674(a)(1) provides that “each State which
has a plan approved under this part shall be entitled to a payment equal to the sum of” an
“amount equal to the Federal medical assistance percentage . . . of the total amount expended
during such quarter as foster care maintenance payments under section 672 of this title for
children in foster family homes or child-care institutions.”

                                                IV.

       We first address the central issues on appeal: 1) whether the Act confers upon foster
families a private right to foster care maintenance payments; and 2) whether that right is
enforceable under § 1983.

1.     Private Right

       Title 42 U.S.C. § 1983 imposes liability on anyone who, acting under color of state law,
deprives a person “of any rights, privileges, or immunities secured by the Constitution and laws.”
This section authorizes suits to enforce individual rights under federal statutes as well as the
Constitution. Maine v. Thiboutot, 448 U.S. 1, 4 (1980). Nonetheless, “§ 1983 does not provide
an avenue for relief every time a state actor violates a federal law.” City of Rancho Palos Verdes
v. Abrams, 544 U.S. 113, 119 (2005). Rather, “to sustain a § 1983 action, the plaintiff must
demonstrate that the federal statute creates an individually enforceable right in the class of
beneficiaries to which he belongs.” Id. at 120 (citing Gonzaga Univ. v. Doe, 536 U.S. 273, 285
(2002)).

       For this court to find an individually enforceable right: 1) “Congress must have intended
that the provision in question benefit the plaintiff”; 2) the asserted right must not be “so vague
and amorphous that its enforcement would strain judicial competence”; and 3) “the statute must
unambiguously impose a binding obligation on the States.” Blessing v. Freestone, 520 U.S. 329,
340–41 (1997) (internal citations and quotation marks omitted).

       To illustrate, in Harris v. Olszewski, 442 F.3d 456 (6th Cir. 2006), we evaluated whether
Medicaid’s freedom-of-choice provision established enforceable rights. The provision reads:
 No. 16-5461                              D.O., et al. v. Glisson                              Page 5


“A State plan for medical assistance must . . . provide that [] any individual eligible for medical
assistance (including drugs) may obtain such assistance from any institution, agency, community
pharmacy, or person, qualified to perform the service or services required.”                42 U.S.C.
§ 1396a(a)(23).    We held that the provision granted Medicaid-recipients an individually
enforceable right to choose their medical provider, reasoning that the phrase “any individual
eligible for medical assistance” evinced “the kind of individually focused terminology that
unambiguously confers an individual entitlement under the law.” Harris, 442 F.3d at 461
(internal citation and quotation marks omitted). We noted that “the mandate [] does not contain
the kind of vagueness that would push the limits of judicial enforcement.” Id. at 462. And we
explained that “the ‘must . . . provide’ language of the provision confirms that the statute is
‘couched in mandatory, rather than precatory, terms.’”              Id. (omission in original) (quoting
Blessing, 520 U.S. at 341); see also Barry v. Lyon, 834 F.3d 706, 717 (6th Cir. 2016) (holding
that the federal Supplemental Nutrition Assistance Program—mandating that “[a]ssistance under
this program shall be furnished to all eligible households,” 7 U.S.C. § 2014(a)—created a
privately enforceable statutory right).

       By contrast, in Gonzaga University the Supreme Court held that the Family Educational
Rights and Privacy Act (“FERPA”) failed to grant students a privacy right in their education
records. 536 U.S. at 290. The relevant statutory section provided:

       No funds shall be made available under any applicable program to any
       educational agency or institution which has a policy or practice of permitting the
       release of education records (or personally identifiable information contained
       therein . . .) of students without the written consent of their parents to any
       individual, agency, or organization.

Id. at 279 (omission in original) (quoting 20 U.S.C. § 1232g(b)(1)). The Court reasoned in part
that FERPA lacked “the sort of ‘rights-creating’ language critical to showing the requisite
congressional intent to create new rights.” Id. at 287 (citing Alexander v. Sandoval, 532 U.S.
275, 288–89 (2001), and Cannon v. Univ. of Chi., 441 U.S. 677, 690 n.13 (1979)). In particular,
“FERPA’s provisions speak only to the Secretary of Education, directing that ‘no funds shall be
made available’ to any ‘educational agency or institution’ which has a prohibited ‘policy or
practice.’” Id. (quoting 20 U.S.C. § 1232g(b)(1)). The nondisclosure provisions evinced an
 No. 16-5461                           D.O., et al. v. Glisson                               Page 6


“aggregate focus” that “speak only in terms of institutional policy and practice, not individual
instances of disclosure,” and “are not concerned with ‘whether the needs of any particular person
have been satisfied.’” Id. at 288 (quoting Blessing, 520 U.S. at 343–44).

       Applied here, we conclude the Act confers upon foster parents an individually
enforceable right to foster care maintenance payments. First, the Act mandates payments “on
behalf of each child.” 42 U.S.C. § 672(a)(1). This focus on individual recipients is similar to
language creating private rights in Harris and Barry.            Unlike Gonzaga, the Act requires
individual payments and focuses on the needs of specific children, as opposed to merely
speaking to the state’s policy or practice. Second, the Act confers a monetary entitlement upon
qualified foster families and includes an itemized list of expenses that the state must cover.
42 U.S.C. § 675(4)(A). It therefore lacks vague and amorphous terms that might strain judicial
competence. Finally, § 672(a)(1)’s “shall make” language “unambiguously impose[s] a binding
obligation on the States.” Blessing, 520 U.S. at 341.

       Kentucky makes several arguments to the contrary, though none are persuasive. It first
argues that § 672(a) simply sets out the preconditions that a state must satisfy to receive federal
reimbursement. In support, it points to a different statutory section, § 674(a)(1), which provides
that “each State which has a plan approved under this part shall be entitled to a payment equal to
the sum of” an “amount equal to the Federal medical assistance percentage . . . of the total
amount expended during such quarter as foster care maintenance payments under section 672 of
this title for children in foster family homes or child-care institutions.” 42 U.S.C. § 674(a)(1).
Based on this section, Kentucky invokes the Eighth Circuit’s reasoning that the “function of
§ 672(a) is to serve as a roadmap for the conditions a state must fulfill in order for its expenditure
to be eligible for federal matching funds; otherwise, the state bears the full cost of these
payments.” Midwest Foster Care & Adoption Ass’n v. Kincade, 712 F.3d 1190, 1198 (8th Cir.
2013) (citing § 674(a)(1)).

       We disagree. If § 672(a) simply provides a roadmap that states may choose to follow
to receive matching funds, then Congress would not have phrased the section in mandatory
terms. Indeed, once the Secretary approves the state’s plan, the state “shall make foster care
maintenance payments.”        42 U.S.C. § 672(a)(1) (emphasis added).             It isn’t optional.
 No. 16-5461                                   D.O., et al. v. Glisson                                           Page 7


And although a separate section of the Act requires the federal government to partially reimburse
these costs, nothing in § 672(a) mentions funding.

         Kentucky next contends that the Act “‘do[es] not speak directly to the interests’ of foster
parents; rather, [it] ‘speak[s] to the states as regulated participants in the [Act].’” Appellee Br.
36 (quoting Midwest Foster Care, 712 F.3d at 1197). Kentucky suggests that when Congress
writes in the active voice, making the state the subject, its focus is on the state as the regulated
entity, and courts should not infer a private right to whatever benefit the state is supposed to
provide. Thus, because Congress wrote in the active voice—“[e]ach State with a plan approved
under this part shall make foster care maintenance payments on behalf of each child,” 42 U.S.C.
§ 672(a)—Kentucky argues the law does not create a private right. Cf. New York State Citizens’
Coal. for Children v. Carrion, 31 F. Supp. 3d 512, 521 (E.D.N.Y. 2014) (“If the statute were
worded differently, and § 672(a)(1) read: ‘No eligible child shall be denied foster care
maintenance payments by a State with an approved plan,’ a reasonable reader might find the
requisite ‘rights-creating’ language.”).

         Both the Supreme Court and the Sixth Circuit, however, have found that laws phrased in
the active voice, with the state as the subject, confer individually enforceable rights. See Wilder
v. Va. Hosp. Ass’n, 496 U.S. 498, 502–03, 509–10 (1990), superseded on other grounds by
statute; Harris, 442 F.3d at 461–62. This should not be surprising: Congress must not only use
rights-creating language, but also “unambiguously impose a binding obligation on the States.”
Blessing, 520 U.S. at 341. When Congress names the state as the subject, writes in the active
voice, and uses mandatory language, it leaves no doubt about the actor’s identity or what the law
requires.

         Last, Kentucky argues that because the Act “does not dictate the amounts that States must
pay to foster parents,” it is not “sufficiently specific and definite to qualify as enforceable under
§ 1983.” But the Supreme Court in Wilder recognized a private right to a monetary benefit even
though the law granted states discretion to set the applicable rate.1 “That the [statute] gives the


         1
          The relevant provision of the Medicaid Act mandates that “a State plan for medical assistance must
provide for payment of the hospital services . . . through the use of rates . . . which the State finds . . . are reasonable
and adequate.” Wilder, 496 U.S. at 502–03 (internal alterations and citation omitted).
 No. 16-5461                          D.O., et al. v. Glisson                             Page 8


States substantial discretion in choosing among reasonable methods of calculating rates may
affect the standard under which a court reviews whether the rates comply with the [statute], but it
does not render the [statute] unenforceable by a court.” Wilder, 496 U.S. at 519. And as the
Ninth Circuit explained when evaluating this provision, “[i]f a statute or applicable federal
requirement does not prescribe a particular methodology for calculating costs, we give deference
to a reasonable methodology employed by the State.” Cal. State Foster Parent Ass’n v. Wagner,
624 F.3d 974, 981 (9th Cir. 2010). Here, it is undisputed that Kentucky established foster care
maintenance payment rates.        And neither party contends that Kentucky’s rate-setting
methodology is unreasonable.

       Accordingly, § 672(a) confers an individually enforceable right to foster care
maintenance payments.

2.     Enforcement Under § 1983

       Once a plaintiff demonstrates that a statute creates a private right, “there is only a
rebuttable presumption that the right is enforceable under § 1983.” Abrams, 544 U.S. at 120
(quoting Blessing, 520 U.S. at 341). The state may rebut the “presumption by demonstrating that
Congress did not intend that remedy for a newly created right.” Id. (citing Blessing, 520 U.S. at
341, and Smith v. Robinson, 468 U.S. 992, 1012 (1984)). “[E]vidence of such congressional
intent may be found directly in the statute creating the right, or inferred from the statute’s
creation of a comprehensive enforcement scheme that is incompatible with individual
enforcement under § 1983.” Id. (internal quotations and citations omitted).

       In Wilder, the Medicaid Act “authorize[d] the Secretary to withhold approval of plans,”
to “curtail federal funds to States whose plans are not in compliance,” as well as required States
to set up an administrative review system.        496 U.S. at 521–22.      Notwithstanding these
procedures, the Court found that “the Secretary’s limited oversight” and “[t]he availability of
state administrative procedures . . . do[] not foreclose resort to § 1983.”        Id. at 522–23.
Similarly, in Harris, we held that a plaintiff could sue under § 1983 because the Medicaid Act
“does not provide other methods for private enforcement of the Act in federal court.” 442 F.3d
at 462 (citations omitted). Further, we noted that the Secretary’s authority to “withhold funds to
 No. 16-5461                           D.O., et al. v. Glisson                              Page 9


non-complying States” and “the Act’s requirement that States grant an opportunity for a fair
hearing . . . [are not] inconsistent with a private action.” Id. at 463 (internal quotation marks and
citations omitted); see also Blessing, 520 U.S. at 348 (finding that Congress left open access to
§ 1983 because the statute “contains no private remedy . . . through which aggrieved persons can
seek redress,” and the Secretary could “audit only for ‘substantial compliance’ on a
programmatic basis”); Wright v. Roanoke Redevelopment & Hous. Auth., 479 U.S. 418, 427–28
(1987) (same).

       Here, the Act’s weak enforcement mechanisms fall short of foreclosing access to § 1983
remedies. Like in Wilder, Blessing, and Harris, the Secretary reviews the state’s plan only on a
program-wide basis, and lacks authority to ensure the state provides benefits to individual foster
parents.   Indeed, a state could implement a plan that substantially conforms to the Act’s
requirements, yet neglect to pay foster parents in individual cases. Absent resort to § 1983,
foster families possess no federal mechanism to ensure compliance with the Act. And although
the Act requires states to provide for administrative review of denied claims, 42 U.S.C.
§ 671(a)(12), the “availability of state administrative procedures ordinarily does not foreclose
resort to § 1983.” Wilder, 496 U.S. at 523; see also Harris, 442 F.3d at 463.

       Kentucky’s arguments to the contrary rely on the Supreme Court’s Gonzaga decision.
There, however, FERPA “expressly authorized the Secretary of Education to ‘deal with
violations’ of [FERPA],” and established a review board to adjudicate individual written
complaints. Gonzaga, 536 U.S. at 289 (quoting 20 U.S.C. § 1232g(f)). The Court found that
“[t]hese administrative procedures squarely distinguish this case from Wright and Wilder, where
an aggrieved individual lacked any federal review mechanism.” Id. at 289–90. Notably, the
Court inserted a footnote opining that it “need not determine whether FERPA’s procedures are
‘sufficiently comprehensive’ to offer an independent basis for precluding private enforcement,
due to our finding that FERPA creates no private right to enforce.” Id. at 290 n.8 (citation
omitted). In any event, the Child Welfare Act, unlike FERPA, includes no private federal review
mechanism that an aggrieved foster family can employ.

       In sum, we hold that the Act confers foster families with an individual right to foster care
maintenance payments enforceable under § 1983.
 No. 16-5461                           D.O., et al. v. Glisson                              Page 10


                                                 V.

        Having determined that the Act creates an individually enforceable statutory right, we
next evaluate whether the Plaintiffs are entitled to maintenance payments.           Section 672(a)
restricts the class of children entitled to benefits in two relevant ways. First, the child must be in
the Cabinet’s custody; once the child is adopted or placed in a permanent guardianship, the Act
no longer requires maintenance payments. 42 U.S.C. § 672(a)(2)(B). Second, the child must be
placed in a licensed or approved “foster family home.” Id. § 672(a)(2)(C). The district court did
not address whether the children satisfy these qualifications because it found the Act failed to
create a private right. Plaintiffs contend that both conditions are met, and ask the court to order
the Cabinet to make payments. We address each criterion in turn.

1.      State Custody

        Section 672(a)(2)(B) requires the Cabinet to make maintenance payments only when “the
child’s placement and care are the responsibility of . . . the State agency administering the State
plan.” 42 U.S.C. § 672(a)(2)(B). Both parties agree that the Cabinet need only make payments
on behalf of children that are in its custody. Furthermore, there is no doubt that the Cabinet
obtained responsibility for the children when the family court removed them from their mother’s
home.

        The issue is whether the family court discharged the children from the Cabinet’s care
when it ordered the boys to live with the aunt and closed the case. The answer turns on
Kentucky law. In Kentucky, “[i]f a child has been removed from the home and placed in the
custody of . . . the cabinet, a judge of the District Court shall conduct a permanency hearing” on
an annual basis. Ky. Rev. Stat. Ann. § 610.125(1) (West 2016). At the permanency hearing, the
judge must decide, among other things, whether the child should be placed for adoption, placed
with a permanent custodian, returned to the parent, or kept in foster care. Id. The Family Court
Rules of Procedure and Practice provide that “[a]ny order of permanent custody” must be on
form AOC-DNA-9.         Fam. Ct. R. P. Prac. 22(4).       Pursuant to that form, the court must
affirmatively place the child in permanent custody and discharge the Cabinet of further
responsibility.
 No. 16-5461                          D.O., et al. v. Glisson                             Page 11


       The parties proceeded below on stipulated facts because the family court records are
sealed. The only facts regarding the children’s placement with the aunt are as follows:

          “R.O. was granted temporary custody by the Fayette Family Court of D.O. on March
           27, 2013.”
          “R.O. also accepted placement of A.O. on February 21, 2014 via Order of Fayette
           Family Court where the DNA case of A.O. had also been transferred.”
          “On September 10, 2014, the Fayette Family Court closed the DNA action of both
           boys by granting joint custody to R.O. and C.O. The children were Ordered to reside
           with R.O.”
          “Although the [guardian ad litem] made a Motion [to Order the Cabinet to pay
           maintenance fees] on May 14, 2014, the Court declined to issue further Orders on
           May the 21st, indicating that permanency had been achieved.”

Though the Cabinet avers that R.O. is the children’s permanent guardian, it has not identified
evidence that the family court held a permanency hearing or discharged the children from the
Cabinet’s care. For its part, the family contends that the Order granting R.O. custody “was
issued in a DNA review hearing, not in a permanent custody hearing as required” by state law,
and that the “order was simply written on the docket sheet. It was not entered on the AOC-
DNA-9 Order-Permanent Custody form as required by Rule 22.”

       In a supplemental memo and at oral argument, the Cabinet contended that the children
must be in R.O.’s permanent custody because the family court closed the case. According to the
Cabinet, if we find the children remain in state custody, it will create an “indeterminate legal
purgatory” for children not in permanent custody, but also without an open family court case.
But under Kentucky law, there is nothing indeterminate about the children’s status: foster
children remain in the Cabinet’s custody until formally discharged by court order. The Cabinet
also suggested that requiring strict adherence to state law elevates form over substance. We are
unpersuaded.    Requiring the Cabinet to abide by proper procedures promotes important
interests—namely, certainty about the custody status of foster children.

       Thus, on remand the district court should determine whether the family court
affirmatively discharged the children from the Cabinet’s custody.          If the court finds no
affirmative discharge, then the children remain the Cabinet’s responsibility.
 No. 16-5461                             D.O., et al. v. Glisson                          Page 12


2.        Foster Family Home

          The Cabinet must provide maintenance payments only if “the child has been placed in a
foster family home or child-care institution.” 42 U.S.C. § 672(a)(2)(C). The Act defines “foster
family home” to mean a “home for children which is licensed by the State in which it is situated
or has been approved, by the agency of such State having responsibility for licensing homes of
this type, as meeting the standards established for such licensing.” Id. § 672(c) (emphasis
added).

          The Act contemplates two categories of foster families. The first category includes
licensed foster parents, who usually care for unrelated foster children. To become licensed,
prospective foster parents must satisfy certain safety standards, which include passing a
background check and submitting to a home evaluation. Id. § 671(a)(20). The state also
establishes non-safety standards, id. § 671(a)(10), which in Kentucky include mandatory periodic
training.

          The second category consists of approved foster homes, which typically care for a
relative child. Reflecting Congress’s preference that children live with family members, id.
§ 671(a)(19), the Act allows states to place children with unlicensed relatives.         To obtain
approval, the home must “meet[] the standards established for such licensing.” Id. § 672(c).
Each state may waive non-safety standards on a case-by-case basis for children in relative foster
family homes. Id. § 671(a)(10)(D). Furthermore, the Act requires states to give preference to
adult relative caregivers only when the relative caregiver meets the relevant safety standards. Id.
§ 671(a)(19).

          Here, the parties stipulated to the following:

             “[The mother] stipulated to dependency of A.O. on December 13, 2012 in the private
              petition in Clark County and to neglect of D.O. in April of 2013 in the Fayette County
              Family Court DNA proceeding. Accordingly, A.O. was initially placed with the
              person who made the petition, a non-relative placement, and D.O. was initially placed
              in foster care.”
             “R.O. is the maternal great aunt of the children. She is a para-educator (teacher’s
              assistant) for Fayette County public schools. CHFS conducted a standard home
 No. 16-5461                          D.O., et al. v. Glisson                            Page 13


           evaluation and criminal background check on R.O. and eventually both children were
           placed in her home by Court Order.”

The family argues that the Cabinet approved R.O. to be a foster parent. Prior to placement, the
Cabinet verified that R.O. met relevant non-safety standards by conducting a home evaluation
and a background check. After determining that her home was safe, the family court moved the
children from another foster provider to her care.       R.O. therefore argues that the Cabinet
“approved” her as a foster parent for the children.

       Kentucky offers several arguments in response. Kentucky distinguishes between “foster
care” and “kinship care.” According to Kentucky, “foster care” refers to licensed foster family
homes. “Kinship care,” by contrast, refers to relative caregivers. Although the Cabinet must
remit maintenance payments to foster parents, the Cabinet need only pay kinship care providers
“[t]o the extent funds are available.” Ky. Rev. Stat. Ann. § 605.120(5) (West 2016). Due to
inadequate appropriations, Kentucky ceased funding its kinship care program.

       To the extent the Cabinet’s failure to make maintenance payments turns on the distinction
between relative and non-relative foster care providers, it plainly violates federal law. In Miller
v. Youakim, 440 U.S. 125 (1979), Illinois placed two children with their older sister, Linda
Youakim, and her husband. Id. at 130. “The Department investigated the Youakim home and
approved it as meeting the licensing standards established for unrelated foster family homes
. . . .” Id. Yet, “[d]espite this approval, the State refused to make Foster Care payments on
behalf of the children because they were related to Linda Youakim.” Id. The Court reviewed the
definition of “foster family home.” Id. at 130–31. After noting that the statute “defines this
phrase in sweeping language,” the Court found that “Congress manifestly did not limit the term
to encompass only the homes of nonrelated caretakers. Rather, any home that a State approves
as meeting its licensing standards falls within the ambit of this definitional provision.” Id. at
135.

       Though Congress changed aspects of the Act over the ensuing years, it has not added any
provision distinguishing relative and non-relative foster care providers. Nor has it modified the
definition of “foster family home” that the Court interpreted in Youakim. Compare id. (defining
“foster family home” under prior version of the Act), with 42 U.S.C. § 672(c).            Thus, if
 No. 16-5461                              D.O., et al. v. Glisson                                 Page 14


Kentucky is denying benefits because the aunt is related to the children, it is violating federal
law.

        Second, Kentucky notes that the Act makes kinship guardianship assistance optional:

        [A]t the option of the State, [the plan] provides for the State to enter into kinship
        guardianship assistance agreements to provide kinship guardianship assistance
        payments on behalf of children to grandparents and other relatives who have
        assumed legal guardianship of the children for whom they have cared as foster
        parents and for whom they have committed to care on a permanent basis, as
        provided in section 673(d) of this title.

42 U.S.C. § 671(a)(28). Under § 673(d), states may provide kinship guardianship assistance on
behalf of children who previously resided “for at least 6 consecutive months in the home of the
prospective relative guardian” and for whom the prospective guardian committed to caring on a
permanent basis. Id. § 673(d)(3)(A). But kinship guardianship assistance applies only when the
relative becomes the child’s permanent guardian, not while the child is in temporary status. As
noted above, it is unclear whether R.O. is the children’s permanent guardian, or whether the
placement is temporary. If R.O. has temporary custody of the children, then the Cabinet’s
argument about kinship guardianship assistance is irrelevant.

        Accordingly, because the Cabinet “conducted a standard home evaluation and criminal
background check on R.O.” prior to delivering the children to her care, she is an approved foster
care provider.

                                                    VI.

        For the foregoing reasons, the district court’s decision is reversed. Upon remand, the
district court shall determine whether the Cabinet maintains responsibility for the children’s
“placement and care.” If the Kentucky court discharged the children from the Cabinet’s custody,
then the district court should dismiss the case. If not, then the district court shall award foster
care maintenance payments.2




        2
         Because we resolve this appeal on statutory grounds, we need not address the family’s constitutional
arguments.